DETAILED ACTION

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the disclosed prior art of record fails to disclose the claim as a whole and in particular it fails to disclose the newly amended limitations as follows: 
segregating a first portion of the raw image data corresponding to the pixel value  into a base layer portion and a second portion of the raw image data corresponding to the pixel value into an enhanced layer portion, the enhanced layer portion including at least a least significant bit corresponding to the pixel value; 
reconfiguring the base layer portion of the pixel values as a pseudo color space expression, wherein the pseudo color space expression is compatible with a compression format of a second color space different from the first color space;

Regarding independent claim 18, these claims is allowed since it contains limitations similar to allowed claim 1. 

Regarding claims 2-8 and 19-21, these claims are allowed since they depend from allowed claims 1 and 18, respectively.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662